FILED
                            NOT FOR PUBLICATION                             OCT 05 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


RICHARD W. CALDARONE,                            No. 14-17072

               Plaintiff - Appellant,            D.C. No. 1:13-cv-00516-DKW-
                                                 BMK
 v.

JOE OTTING; et al.,                              MEMORANDUM*

               Defendants - Appellees.


                   Appeal from the United States District Court
                             for the District of Hawaii
                  Derrick Kahala Watson, District Judge, Presiding

                           Submitted September 21, 2015**

Before:        REINHARDT, LEAVY, and BERZON, Circuit Judges.

      Richard W. Caldarone appeals pro se from the district court’s judgment

dismissing his action alleging fraud and other claims. We have jurisdiction under

28 U.S.C. § 1291. We review de novo a district court’s dismissal for lack of

subject matter jurisdiction. Crum v. Circus Circus Enters., 231 F.3d 1129, 1130

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(9th Cir. 2000). We affirm.

      The district court properly dismissed Caldarone’s action because Caldarone

failed to establish federal subject matter jurisdiction over his claims. See

Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994) (party

asserting jurisdiction bears the burden of proving federal jurisdiction); In re

Digimarc Corp. Derivative Litig., 549 F.3d 1223, 1234 (9th Cir. 2008) (“Diversity

jurisdiction requires complete diversity between the parties—each defendant must

be a citizen of a different state from each plaintiff.”). Moreover, even assuming

that Fannie Mae is a federal government actor for purposes of this action,

Caldarone did not state a Fifth Amendment claim against Fannie Mae.

      The district court did not abuse its discretion by denying Caldarone’s

motions for recusal because no facts support a conclusion that Judge Watson’s and

Judge Kurren’s impartiality may reasonably be questioned. See United States v.

Johnson, 610 F.3d 1138, 1147 (9th Cir. 2010) (setting forth standard of review and

discussing grounds for recusal).

      We do not consider issues or arguments not specifically and distinctly raised

and argued in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th

Cir. 2009) (per curiam).

      All pending motions are denied.


                                           2                                      14-17072
AFFIRMED.




            3   14-17072